Citation Nr: 0718723	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of carcinoma of the sigmoid 
colon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, that granted service connection for carcinoma of the 
sigmoid colon and assigned a noncompensable disability rating 
effective May 16, 2003.  

In January 2007, the veteran had been scheduled to appear at 
a video conference hearing before a Veterans Law Judge, 
however, he did not appear as scheduled.

In June 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

The evidence of record shows that the veteran's residuals of 
carcinoma of the sigmoid colon are productive of slight 
symptoms.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
residuals of carcinoma of the sigmoid colon have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7329 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  The veteran's 
relevant VA and private medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in July 2003 and 
April 2004.  These examinations were thorough in nature, 
based upon a review of the veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  Under such circumstances, there is 
no duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2006), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).

There are diseases of the digestive system, particularly 
within the abdomen, which while differing in the sight of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principal relating to pyramiding as 
outlined at 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2006).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single disability rating will be assigned 
under the diagnostic code provision which reflects the 
predominant disability picture.  38 C.F.R. § 4.114 (2006).

The veteran's residuals of carcinoma of the sigmoid colon has 
been rated by the RO under the provisions set forth in 
Diagnostic Code 7329 which provides the rating criteria for 
residuals of the resection of the large intestine.  Under 
this diagnostic code provision, a 10 percent disability 
rating is assigned for a disability manifested by slight 
symptoms, a 20 percent disability rating is assigned for a 
disability with moderate symptoms, and the maximum 40 percent 
disability rating is assigned for a disability with 
objectively severe symptoms that are supported by 
examination.

A VA examination report dated in July 2003 shows that the 
veteran had a history of a sigmoid colon resection in August 
2002.  The pathology report at that time had shown moderately 
differentiated adenocarcinoma.  He received no chemotherapy 
or X-ray.  He was said to have done well since that time.  
Follow up colonoscopy conducted in June 2003 showed no 
recurrence of the tumor.  A polyp was removed at that time, 
but the pathology had not yet reported.  The veteran was said 
to have good bowel control, normal bowel movements, and no 
bleeding per rectum.  His weight had been stable and his 
appetite good.  Physical examination showed that abdominal 
and rectal examinations were completely negative.  The 
diagnosis was carcinoma of the sigmoid colon resected in 
August 2002 with no recurrence as of June 30, 2003.

In is Substantive Appeal, the veteran reported that he would 
experience loose bowels and bowel control with leakage in 
some situations.

A VA examination report dated in April 2004 shows that the 
veteran had an August 2002 history of colon resection, at 
which time he had nine inches of his sigmoid colon resected, 
followed by six more inches being resected the following 
month.
The veteran reported having problems getting his bowel 
movements regulated, taking over-the-counter medication for 
constipation, though he did not require frequent use.  His 
appetite was good, but he had not regained the 15 pounds he 
lost during surgery.  His weight would fluctuate between 145 
and 150 pounds, where it had previously been 165.  He 
described tiring more easily than he used to and having 
shortness of breath.  Physical examination of the abdomen 
revealed no tenderness or masses.  There was an abdominal 
surgical scar.  The diagnosis, in pertinent part, was 
postoperative status resection of colon cancer, though there 
appeared to be no indications of recurrence or residual 
affects of the colon cancer.

The pertinent findings include the veteran's reports of loose 
bowels and bowel control with leakage in some situations in 
April 2004, along with his described irregular bowel 
movements, loss of weight following surgery, and tiring more 
easily.  The Board finds the symptoms as reported by the 
veteran to be credible.  Although the July 2003 VA 
examination report was essentially within normal limits and 
the examiner in April 2004 indicated that there appeared to 
be no indications of recurrence or residual affects of the 
colon cancer, the symptoms described by the veteran are 
characteristic of a slight disability within the meaning of 
Diagnostic Code 7329.  The veteran's symptoms clearly impact 
his daily life by requiring the use of over-the-counter 
medication to regulate his bowel movements.  As such, the 
veteran's residuals cannot be deemed as non-existent and can 
be assessed as being slight.  Nevertheless, his symptoms fail 
to rise to the level of moderate or severe.

The Board has considered whether any alternate diagnostic 
code provisions would allow for the assignment of a greater 
disability rating.  In this regard, a higher 30 percent 
disability rating under Diagnostic Code 7332 which provides 
for the impairment of sphincter control of the rectum and 
anus, would require a showing of occasional involuntary bowel 
movements, necessitating the wearing of a pad.  The evidence 
of record, however, has not shown occasional involuntary 
bowel movements, or that the veteran has necessitated the 
wearing of a pad.  The remaining diagnostic code provisions 
listed within the schedule of ratings for the digestive 
system are not applicable and would not provide the veteran 
with a disability rating greater than that assigned by virtue 
of this decision.

In conclusion, as the evidence of record demonstrates slight 
symptoms associated with the veteran's residuals of carcinoma 
of the sigmoid colon, the Board finds that the criteria for 
an initial 10 percent disability rating, and not higher, have 
been met, and the veteran's claim is granted to this extent.

Finally, the Board finds that the schedular criteria are 
adequate to evaluate the veteran's disability and that a 
higher rating on an extraschedular basis as there is no 
showing that the disorder has resulted in marked interference 
with employment beyond that contemplated in the 10 percent 
rating.  There is also no indication the condition has 
necessitated frequent periods of hospitalization or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating of 10 percent for service-
connected residuals of carcinoma of the sigmoid colon is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


